NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit



                                        05-3312



                                   MARIJA HUGHES,

                                                              Petitioner,

                                           v.

                              DEPARTMENT OF LABOR,

                                                              Respondent.



                           __________________________

                            DECIDED: October 10, 2006
                           __________________________


Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and GAJARSA,
Circuit Judge.

PER CURIAM.

      Marija Hughes appeals from the final decision of the Merit Systems Protection

Board, which sustained the arbitrator’s decision upholding her removal.       Hughes v.

Dep’t of Labor, No. CB7121040020-V-1 (MSPB June 6, 2005). With respect to the

issues properly raised on appeal, we affirm on the basis of the board’s opinion.